Citation Nr: 1128646	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial increased rating for service-connected degenerative joint disease of the lumbosacral spine (also referred to as low back disorder), currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted service connection for degenerative joint disease of the lumbosacral spine and evaluated it as 10 percent disabling, effective April 15, 2005.  The claim was initially filed at the RO in Chicago, Illinois.  However, VA created a special claims processing unit at the Cleveland RO which was tasked with expediting VA claims, and transferred the Veteran's claim to this RO to be processed.  After the June 2006 rating decision was issued by the VA RO in Cleveland, Ohio, the Veteran's claims file was then transferred back to the Chicago RO.  By an August 2007 rating action, the Chicago RO increased the disability evaluation for the Veteran's service-connected low back disorder to 20 percent, effective April 15, 2005.  

As the Board will discuss in further detail in the following decision, the Veteran has not filed a timely substantive appeal.  Accordingly, the Board must dismiss the current issue of entitlement to an initial increased rating for the service-connected low back disorder.  The Veteran's representative's July 2011 statement in support of this claim, which as will be discussed further below cannot be considered to be a timely substantive appeal, may, however, be construed as a new claim for an initial increased rating greater than 20 percent for the service-connected low back disorder.  The agency of original jurisdiction (AOJ) has not adjudicated this new claim, and the issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was notified by VA on June 12, 2006 that his claim for service connection for the low back disorder was granted and that a 10 percent evaluation for this disability was assigned, effective April 15, 2005.  

2.  The Veteran's notice of disagreement (NOD) was received by VA in September 2006, and the RO issued a statement of the case (SOC) on August 9, 2007.  

3.  The Veteran did not file, nor has he indicated a desire to file, a substantive appeal with respect to the June 2006 rating decision.  


CONCLUSION OF LAW

As the Veteran did not timely perfect a timely appeal to the June 2006 rating decision, there remains no allegation of specific error of fact or law in the determination appealed.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.200 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  See 38 U.S.C.A. §7104(West 2002); 38 C.F.R. §§19.4, 20.101 (2010).  

A decision as to the adequacy of a substantive appeal will be made by the Board. See 38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(d) (2010).  "It is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party at any stage in the proceedings, and, once apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Appellate review is initiated by the filing of a notice of disagreement (NOD) and is completed by the filing of a substantive appeal after a statement of the case has been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 (2010).  In order to perfect an appeal to the Board, a claimant must file a substantive appeal, which consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2010).  

The law requires that a substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent possible, the argument should be related to specific items in the SOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board must dismiss any appeal over which it lacks jurisdiction.  38 U.S.C.A. §7105; 38 C.F.R. § 20.202.  Jurisdiction over an issue does not vest in the Board until an appeal to the Board has been properly perfected by the timely filing of an adequate substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2010).  

The substantive appeal must be filed within sixty days from the date that the RO mails the SOC to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the statement of the case for purposes of determining whether an appeal has been timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

As was alluded to in the Introduction, the Board has identified a procedural defect in the Veteran's appeal, namely, whether a timely substantive appeal was filed.  

The record reflects that the Veteran was granted service connection for degenerative joint disease of the lumbosacral spine in a June 2, 2006 rating decision.  In the decision, the RO evaluated the service-connected low back disorder as 10 percent disabling, effective April 15, 2005.  The Veteran was notified of that decision by correspondence from the VA dated June 12, 2006.  In September 2006, the RO received an NOD with respect to that decision.  An August 2007 rating action increased the disability evaluation for the service-connected low back disorder to 20 percent, effective April 15, 2005.  

The SOC was mailed to the Veteran on August 9, 2007, and the Veteran was informed of his appeal rights in an accompanying cover letter.  Specifically, the cover letter informed the Veteran that in order to complete his appeal, he had to file a formal appeal.  As an enclosure to this letter, he was provided with a VA Form 9 which he could use to complete his appeal, and was further informed of the necessary issues that his substantive appeal should address.  In addition, the accompanying cover letter informed the Veteran that he must file his substantive appeal within 60 days from the date of the SOC, or within the remainder, if any, of the one year period from the date of the letter notifying him of the action he wished to appeal.  The letter specifically read that "[i]f we do not hear from you within this period, we will close your case."  [Emphasis as in the original].  

The remainder of the SOC informed the Veteran of the pertinent laws, regulations and provisions applicable in adjudication of his claim, and specifically indicated that, pursuant to 38 C.F.R. §19.32, the AOJ may close the appeal without notice to an appellant or his or her representative for failure to respond to a SOC within the period allowed.  In addition, the SOC notified the Veteran that the decision of a duly constituted rating agency or other AOJ shall be binding on all field offices of the VA as to conclusions based on evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  See 38 C.F.R. §3.104 (2010).  

Nothing further was received from the Veteran or his representative for several years.  In a July 2011 Informal Hearing Presentation (IHP), the Veteran's representative issued a written brief of arguments for review by the Board, and incorrectly indicated that a timely substantive appeal was of record.  

As the SOC was mailed to the Veteran on August 9, 2007, he had 60 days from that date in which to submit his substantive appeal.  A substantive appeal was not received by the VA during that time period.  [The part of the law allowing for filing a substantive appeal within one year from the date of mailing of the notification of the determination being appealed is inapplicable to this case, because the SOC was not issued until over a year after the rating decision was issued.]  The Board has carefully reviewed the record in order to determine whether any other communication by, or on behalf of, the Veteran constitutes an adequate substantive appeal under the pertinent law and regulations.  The Board has identified no such communication, and the Veteran and his representative have pointed to none.  The July 2011 IHP was issued nearly four years after the August 2007 SOC and is not considered the equivalent of a timely substantive appeal.  Thus, the Board finds that a timely substantive appeal was not filed.  

In conclusion, because the Board lacks jurisdiction to adjudicate the Veteran's increased rating claim, his appeal as to this issue is dismissed.  See Roy v. Brown, 5 Vet. App. 554 (1993); see also Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations].  


ORDER

The appeal of the claim of entitlement to an initial increased rating greater than 20 percent for degenerative joint disease of the lumbosacral spine is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


